Citation Nr: 1421448	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to higher disability ratings for service-connected traumatic arthritis of the right shoulder, rated as 10 percent disabling prior to April 23, 2009, as 20 percent disabling from April 23, 2009 to November 24, 2009, as temporarily 100 percent disabling from November 25, 2009 to April 30, 2010, and as 30 percent disabling since May 1, 2010.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected traumatic arthritis of the left knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to April 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO assigned the Veteran's service-connected left knee and right shoulder disabilities each a 10 percent disability rating, effective December 5, 2007.

Although the Veteran did not file a notice of disagreement (NOD) with the March 2008 rating decision, VA treatment records dated between November 2007 and January 2008 reflected ongoing treatment for right shoulder and left knee symptoms. These records constituted new and material evidence pertaining to the assigned disability ratings for service-connected left knee and right shoulder disabilities, and were at least constructively of record within one year of the March 2008 rating decision.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the March 2008 rating decision did not become final prior to readjudication of these claims in the subsequent August 2009 rating decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. 3.156(b) (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-252 (2011) (holding that evidence submitted to the RO within one year of the RO's decision requires "any subsequent decision based on such evidence [to] relate back to the original claim").

In a January 2010 rating decision, the RO assigned the Veteran's service-connected right shoulder traumatic arthritis a 20 percent disability rating, effective April 23, 2009.  In an April 2010 rating decision the RO assigned the Veteran a temporary 100 percent convalescent rating for his service-connected right shoulder disability, effective from November 25, 2009 to December 21, 2009.  In a November 2010 rating decision, the RO extended the temporary convalescent rating through April 30, 2010, and assigned a 20 percent disability rating thereafter.   In an August 2011 rating decision, the RO increased the Veteran's right shoulder disability rating to 30 percent, effective May 1, 2010.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was last afforded a VA examination to assess the severity of his service-connected left knee and right shoulder disabilities in August 2011.  During that examination, the examiner noted right shoulder joint symptoms consisting of pain, stiffness, and weakness.  With respect to the left knee disability, the examiner noted symptom of giving way, pain, stiffness, and weakness.  Additionally, the record reflects that the Veteran has subscribed to having flare-ups of right shoulder and left knee joint disability.  The VA examiner did not, however, provided an opinion with respect to the degree of additional limitation of motion that would be present during flare-ups, or due to weakness or stiffness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.2 (2013).  The Board believes that the August 2011 examination report does not reflect the current severity of these service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, remand for a new VA examination is required.

On remand, any relevant VA treatment records dated since August 2011 should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records, pertaining to treatment for his service-connected right shoulder and left knee disabilities, from the Columbia, South Carolina, VA Medical Center, dated since August 2011.  
	
2.  Thereafter, schedule the Veteran for a new VA orthopedic examination of his left knee and right shoulder.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

With respect to the Veteran's right shoulder disability, the examiner is asked to specifically address the following:

A)  Identify any and all orthopedic and neurologic manifestations associated with the Veteran's service-connected right shoulder traumatic arthritis and fully describe the extent and severity of those manifestations.  

B)  Report the Veteran's range of right shoulder motion in degrees, and state the point at which pain is demonstrated.

C)  Determine whether the right shoulder disability is manifested by: 1) pain on use, including during flare-ups and stiffness; (2) weakened movement; (3) excess fatigability; or (4) incoordination.   

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain, including during flare-ups and periods of stiffness.

D)  Determine whether the Veteran has favorable or unfavorable ankylosis of the scapulohumeral articulation of the right shoulder.

E)  Determine whether there is any associated dislocation, nonunion, with or without loose movement, or malunion of the clavicle or scapula; and determine whether there is any malunion (including whether there is marked or moderate deformity), recurrent dislocation (with frequent or infrequent episodes and guarding of arm movements), fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus.  

F)  Taking into account the Veteran's complaints of radiating right shoulder pain, describe any neurological disability associated with the service-connected right shoulder disability.  Opine as to the approximate date of onset of any such neurological disability.

With respect to the Veteran's left knee disability, the examiner is asked to specifically address the following: 

A)  Report the Veteran's ranges of flexion and extension of the left knee in degrees.

B)  Determine whether the left knee disability is manifested by: 1) pain on use, including during flare-ups and stiffness; (2) weakened movement; (3) excess fatigability; or (4) incoordination.   

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain, including during flare-ups and periods of stiffness.

C)  Determine whether the Veteran has favorable or unfavorable ankylosis of the left knee.

D)  State whether there is lateral instability or subluxation of the left knee, and if so, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation.  Reconcile the Veteran's reports of giving was of his left knee with prior and current examination findings.

E)  State whether the Veteran has any associated dislocation of the meniscus with frequent episodes of "locking," pain, and effusion in to the joint, or if he has had any form of left knee meniscectomy, and if so, indicate all symptomatic residuals of such meniscectomy.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  In providing this report, the examiner should specifically consider the Veteran's lay reports regarding the severity of his service-connected disabilities.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's increased rating claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



